Citation Nr: 1232778	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and Major Depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has been diagnosed with depression and a personality disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).


FINDING OF FACT

The evidence demonstrates that it is likely that the Veteran's currently diagnosed acquired psychiatric disorder is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD and depression have been met.  38 U.S.C.A. §§ 105, 1101, 1112, 1110, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for a psychiatric disorder, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notice or assistance is necessary, and the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.
An Acquired Psychiatric Disorder

At the outset, the Board notes that the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  However, as discussed below, the Board has decided to grant the Veteran's claim based on a diagnosis of depression and thus need not consider the unique criteria governing service connection criteria governing service connection for PTSD.  See 38 C.F.R. § 3.304(f)(2011).  

The Veteran asserts that his acquired psychiatric disorder is related to his active service.  Specifically, the Veteran contends that he developed a psychiatric disorder from when he was stationed in Vietnam on active duty.  The Veteran stated that his condition started from many incidents that occurred in-service, to include being stationed on guard duty and hearing gunfire around him; chasing a fellow soldier around with a weapon due to stress; performing his job duties of washing clothes that were blood stained; and trying to be run down with a truck by fellow soldiers. 

The Veteran's induction examination report does not reveal any complaint or report of a psychiatric disorder.  The Veteran did not indicate that he had received prior psychiatric treatment and the examiners did not find any indication that the Veteran was unfit for service.  Furthermore, the Veteran's service treatment records do not reveal that the Veteran was treated for a psychiatric disorder while in service.  However, on the August 1968 Report of Medical History reports taken at discharge, the Veteran noted frequent or terrifying nightmares, and depression or excessive worrying.

The Veteran initially sought private treatment for his psychiatric disorders in November 2004.  At that time, PTSD testing was inconclusive, and the Veteran was diagnosed with Major Depression and Personality Disorder.  Additionally, the Veteran underwent mental health treatment at the VA.  These records show that the Veteran was diagnosed with and treated for PTSD and depression.  

The Veteran submitted an October 2005 letter from a friend.  He reported that he noticed a tremendous change in the Veteran's everyday behavior after he was discharged from service.  Some of the changes he noticed were loss of interest for just about everything.  Additionally, he reported that the Veteran hated large groups of people, loved drugs, was jumpy all the time, could not stand loud noises, had panic attacks, talked crazily, cried for no apparent reason, and wanted to hurt people for no reason.  

The Veteran underwent a VA mental health consultation to be evaluated for PTSD in June 2005.  The Veteran reported his Vietnam service and the incidents he experienced there.  Additionally, the Veteran stated his current psychological symptomatology, to include avoidance, loss of interest in most activities, feeling distant or cut off from others, trouble experiencing emotions, sleep difficulties, irritability, difficulty concentrating, hypervigilence, and a moderate startle response.  The doctor stated that the Veteran experienced theses symptoms at an intensity and frequency that met diagnostic criteria for PTSD.  Additionally, the Veteran indicated that these symptoms began upon his return from Vietnam.  The doctor concluded that the results of the evaluation supported a primary diagnosis of military-related PTSD, and chronic and major depressive disorder.  The symptoms began as a result of the Veteran's experiences in the Vietnam War, and were severe and caused him severe social and serious occupational impairment.  

The Veteran submitted a May 2006 fellow soldier statement.  He reported that he lived in the housing where the Veteran also resided.  Additionally, he was drafted in to the Armed Services, stationed in Fort Jackson, South Carolina with the Veteran.  After training, he was sent to Vietnam with the Veteran, but assigned to a different unit.  After his tour of duty, they were both sent to Fort Hood, Texas, where the Veteran told him about his nightmares.  The Veteran reported that the encounter was a traumatic experience in his life.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records and, in particular, the June 2005 Mental Health Consultation, which definitively related the Veteran's PTSD and depression to active service in Vietnam, demonstrates that the Veteran's currently diagnosed psychiatric condition is related to his period of active service.

The Board notes that psychiatric disorders, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau, Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the June 2005 doctor's mental health opinion.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this caselaw is of particular significance in a case, such as this, where the Veteran indicated the presence of relevant symptomatology prior to his separation from active service (frequent or terrifying nightmares, and depression or excessive worrying), reported continuity of symptomatology, and the June 2005 doctor's positive nexus opinion. 

As stated above, there is competent, probative medical evidence linking the Veteran's current psychiatric disability to his period of active service.  Therefore, the Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for an acquired psychiatric disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and Major Depression is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


